Exhibit 10.38

REGISTRATION RIGHTS AGREEMENT

             This REGISTRATION RIGHTS AGREEMENT, dated as of June 20, 2001 (this
“Agreement”), is made by and among AVI BIOPHARMA, an Oregon corporation (the
“Company”), and MEDTRONIC ASSET MANAGEMENT, INC., a Minnesota corporation
(“Investor”).

RECITALS:

             A.         This Agreement is made in connection with the Investment
Agreement dated as of May 22, 2001 between Investor and the Company (the
“Investment Agreement”).

             B.          In order to induce Investor to execute and deliver the
Investment Agreement, the Company has agreed to provide certain registration
rights under the Securities Act and applicable state securities laws with
respect to the shares of Company Common Stock, $0.0001 par value per share
(“Common Stock”) to be purchased by Investor pursuant to the Investment
Agreement, the Warrant and the shares of Common Stock issuable upon exercise
thereof.

             In consideration of the premises and the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Investor hereby agree as follows:

ARTICLE 1
DEFINITIONS

             Capitalized terms used and not otherwise defined herein have the
respective meanings given them set forth in the Investment Agreement.  In
addition, as used in this Agreement, the following terms have the following
meanings:

             1.1        “Holder” means Investor and any of its transferees or
assignees who agree to become bound by the provisions of this Agreement in
accordance with Article 9 hereof.

             1.2        “Registrable Securities” means the Purchased Securities,
including the Purchased Shares, Warrant and Warrant Shares as defined in the
Investment Agreement and any shares of capital stock issued or issuable from
time to time (with any adjustments) in exchange for or otherwise with respect to
the Purchased Shares.

             1.3        “Registration Period” means the period between the date
of this Agreement and the earlier of (i) the date on which all of the
Registrable Securities have been sold by Investor and no further Registrable
Securities may be issued in the future, (ii) the date on which all the
Registrable Securities (in the opinion of the Company’s counsel, which opinion
is reasonably acceptable to Investor and its counsel) may be immediately sold by
Investor without registration and without restriction (including without
limitation as to volume by each holder thereof) as to the number of Registrable
Securities to be sold, pursuant to Rule 144(k), or (iii) December 31, 2011.

             1.4        “Registration Statement” means a Registration Statement
of the Company filed under the Securities Act.

             1.5        The terms “register,” “registered,” and “registration”
refer to a registration effected by preparing and filing a Registration
Statement or statements in compliance with the Securities Act and pursuant to
Rule 415 and the declaration or ordering of effectiveness of such Registration
Statement by the SEC.

             1.6        “Rule 415” means Rule 415 under the Securities Act, or
any successor Rule providing for offering securities on a continuous basis, and
applicable rules and regulations thereunder.

ARTICLE 2
REGISTRATION

             2.1        Mandatory Registration.  The Company will use best
efforts to file with the SEC a Registration Statement on Form S-3 (or any
successor form thereto, “Form S-3”) registering the Registrable Securities for
resale.  Investor shall have the right to request in writing any number of
registrations on Form S-3 for any or all Registrable Securities held by the
Investor, which notice shall specify the number of Registrable Securities to be
so registered; provided that each such demand shall include a request for
registration of at least $1,000,000 in Registrable Securities.  The Company
shall use its best efforts to effect promptly, and in any event within sixty
(60) days after request, the registration of such Registrable Securities and to
maintain such registration for at least one hundred eighty (180) days.   If Form
S-3 is not available at that time, then the Company will file a Registration
Statement on such form as is then available to effect a registration of the
Registrable Securities, subject to the consent of Investor, which consent will
not be unreasonably withheld; provided, the Company shall not be required to
effect more than two registrations on Form S-1 or other form of general
registration.

             2.2        Effectiveness of the Registration Statement.  The
Company will use its best efforts to cause each Registration Statement to be
declared effective by the SEC as soon as practicable after filing.  The
Company’s best efforts will include, but will not be limited to, promptly
responding to all comments received from the staff of the SEC.  If the Company
receives notification from the SEC that the Registration Statement will receive
no action or review from the SEC, then the Company will cause the Registration
Statement to become effective within five business days after such SEC
notification.  Once the Registration Statement is declared effective by the SEC,
the Company will cause the Registration Statement to remain effective throughout
the period set forth in Section 2.1, except as permitted under Section 3.

             2.3        Piggyback Registrations.

             (a)         If, at any time prior to the expiration of the
Registration Period, a Registration Statement is not effective with respect to
all of the Registrable Securities and the Company decides to register any of its
securities for its own account or for the account of others, then the Company
will promptly give Investor written notice thereof and will use its best efforts
to include in such registration all or any part of the Registrable Securities
requested by such Investor to be included therein (excluding any Registrable
Securities previously included in a Registration Statement).  This requirement
does not apply to Company registrations on Form S-4 or S-8 or their equivalents
relating to equity securities to be issued solely in connection with an
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans.  Investor must
give its request for registration under this paragraph to the Company in writing
within 20 days after receipt from the Company of notice of such pending
registration.  If the registration for which the Company gives notice is a
public offering involving an underwriting, the Company will so advise Investor
as part of the above-described written notice.  In that event, if the managing
underwriter(s) of the public offering impose a limitation on the number of
shares of Common Stock that may be included in the Registration Statement
because, in such
underwriter(s)’ judgment, such limitation would be necessary to effect an
orderly public distribution, then the Company will be obligated to include only
such limited portion, if any, of the Registrable Securities with respect to
which Investor has requested inclusion hereunder.  Subject to provisions for
existing holders of preferred or preferential piggyback rights pursuant to
agreements dated prior to the date hereof, any exclusion of Registrable
Securities will be made pro rata among all holders of the Company’s securities
seeking to include shares of Common Stock in proportion to the number of shares
of Common Stock sought to be included by those holders.  The Company may grant
similar piggyback registration rights on a priority with those granted herein to
others (“Additional Holders”) in connection with financings and/or acquisition
of stock, assets or technology rights.  However, the Company will not exclude
any Registrable Securities unless the Company has first excluded all outstanding
securities the holders of which are not entitled by prior right (pursuant to an
agreement dated prior to the date hereof) or as Additional Holders to inclusion
of securities in such Registration Statement or are not entitled to pro rata
inclusion with the Registrable Securities.

             (b)        No right to registration of Registrable Securities under
this Section 2.3 limits in any way the registration required under Section 2.1
above.  The obligations of the Company under this Section 2.3 with respect to
any particular Registrable Securities expire upon the earlier of (i) the
effectiveness of a Registration Statement filed pursuant to Section 2.1 above
with respect to such Registrable Securities; (ii) after the Company has afforded
the opportunity for Investor to exercise registration rights under this Section
2.3 with respect to such Registrable Securities for two registrations (provided,
however, that if Investor has had any Registrable Securities excluded from any
Registration Statement in accordance with this Section 2.3, Investor may include
in any additional Registration Statement filed by the Company the Registrable
Securities so excluded), (iii) when all of the Registrable Securities held by
Investor may be sold by Investor under Rule 144(k) without being subject to any
volume restrictions, or (iv) December 31, 2011.

             2.4        Reporting Status; Eligibility to Use Form S-3.  The
Company represents and warrants that its Common Stock is registered under
Section 12 of the Exchange Act.  Throughout the Registration Period, the Company
will timely file all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC under the reporting requirements of the
Exchange Act, and will not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination.  The Company currently
meets, and will take all reasonably necessary action to continue to meet, the
“registrant eligibility” requirements set forth in the general instructions to
Form S-3 to enable the registration of the Registrable Securities.

ARTICLE 3
ADDITIONAL OBLIGATIONS OF THE COMPANY

             3.1        Continued Effectiveness of Registration Statement. 
Subject to the limitations set forth in Section 3.6, the Company will use its
best efforts to keep the Registration Statement covering the Registrable
Securities effective for one hundred eighty (180) days.  In the event that the
number of shares available under a Registration Statement filed pursuant to this
Agreement is insufficient to cover all of the Registrable Securities issued, the
Company will (if permitted) amend the Registration Statement or file a new
Registration Statement (on the short form available therefor, if applicable), or
both, so as to cover all of the Registrable Securities.  The Company will file
such amendment or new Registration Statement as soon as practicable, but in no
event later than 30 business days after the necessity therefor arises (based
upon the market price of the Common Stock and other relevant factors on which
the Company reasonably elects to rely).  The Company will use its best efforts
to cause such amendment or new Registration Statement to become effective as
soon as is practicable after the filing thereof, but in no event later than 90
days after the date on which the Company reasonably first determines (or
reasonably should have determined) the need therefor.

             3.2        Accuracy of Registration Statement.  Any Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) filed by the Company covering Registrable Securities will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.  The Company
will prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to permit
sales pursuant to the Registration Statement at all times during the
Registration Period, and, during such period, will comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
of the Company covered by the Registration Statement until the termination of
the Registration Period, or if earlier, until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by Investor as set forth in the Registration Statement.

             3.3        Furnishing Documentation.  The Company will furnish to
Investor or to its legal counsel, (a) promptly after each document is prepared
and publicly distributed, filed with the SEC or received by the Company, one
copy of any Registration Statement filed pursuant to this Agreement and any
amendments thereto, each preliminary prospectus and final prospectus and each
amendment or supplement thereto; and (b) a number of copies of a prospectus,
including a preliminary prospectus, and all amendments and supplements thereto,
and such other documents as Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities.  The Company will
immediately notify by facsimile Investor of the effectiveness of the
Registration Statement and any post-effective amendment.

             3.4        Additional Obligations.  The Company will use its best
efforts to (a) register and qualify the Registrable Securities covered by a
Registration Statement under such other securities or blue sky laws of such
jurisdictions as Investor reasonably requests, (b) prepare and file in those
jurisdictions any amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain their effectiveness during the Registration Period, (c) take any other
actions necessary to maintain such registrations and qualifications in effect at
all times during the Registration Period, and (d) take any other actions
reasonably necessary or advisable to qualify the Registrable Securities for sale
in such jurisdictions.  Notwithstanding the foregoing, the Company is not
required, in connection such obligations, to (i) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3.4, (ii) subject itself to general taxation in any such jurisdiction,
(iii) file a general consent to service of process in any such jurisdiction
where it has not so consented, (iv) provide any undertakings that cause material
expense or burden to the Company, or (v) make any change in its charter or
bylaws, which in each case the Board of Directors of the Company determines to
be contrary to the best interests of the Company and its stockholders.

             3.5        Underwritten Offerings.  If Investor selects
underwriters reasonably acceptable to the Company for the offering of
Registrable Securities pursuant to a Registration Statement, the Company will
enter into and perform its obligations under an underwriting agreement in usual
and customary form including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter of such offering.

             3.6        Suspension of Registration.

             (a)         The Company will notify (by telephone and also by
facsimile and reputable overnight courier) Investor of the happening of any
event of which the Company has knowledge as a result of which the prospectus
included in the Registration Statement as then in effect includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Company will make
such notification as promptly as practicable after the Company becomes aware of
the event , will promptly (but in no event more than ten business days) prepare
a supplement or amendment to the Registration Statement to correct such untrue
statement or omission, and will deliver a number of copies of such supplement or
amendment to Investor as Investor may reasonably request.

             (b)        Notwithstanding the obligations under Section 3.6(a), if
in the good faith judgment of the Company, following consultation with legal
counsel, it would be detrimental to the Company and its stockholders for resales
of Registrable Securities to be made pursuant to the Registration Statement due
to (i) the existence of a material development involving the Company which the
Company would be obligated to disclose in the Registration Statement, which
disclosure would be premature or otherwise inadvisable at such time or would
have a Material Adverse Effect upon the Company and its stockholders, or (ii) in
the good faith judgment of the Company’s Board of Directors, it would adversely
affect or require premature disclosure of the filing of a Company-initiated
registration of any class of its equity securities, the Company will have the
right to suspend the use of the Registration Statement for a period of not more
than 60 days, provided, however, that the Company may so defer or suspend the
use of the Registration Statement no more than one time in any twelve-month
period, and provided, further, that after deferring or suspending the use of the
Registration Statement, the Company may not again defer or suspend the use of
the Registration Statement until a period of thirty days has elapsed after
resumption of the use of the Registration Statement.

             (c)         Subject to the Company’s rights under this Section 3,
the Company will use its best efforts to prevent the issuance of any stop order
or other suspension of effectiveness of a Registration Statement and, if such an
order is issued, will use its best efforts to obtain the withdrawal of such
order at the earliest possible time and to notify Investor (or, in the event of
an underwritten offering, the managing underwriters) of the issuance of such
order and the resolution thereof.

             (d)        Notwithstanding anything to the contrary contained
herein or in the Investment Agreement, if the use of the Registration Statement
is suspended by the Company, the Company will promptly give notice of the
suspension to Investor and will promptly notify Investor as soon as the use of
the Registration Statement may be resumed.

             3.7        Review by Investor.  The Company will permit legal
counsel, designated by Investor, to review the Registration Statement and all
amendments and supplements thereto (as well as all requests for acceleration or
effectiveness thereof) a reasonable period of time prior to their filing with
the SEC, and will not file any document in a form to which such counsel
reasonably objects, unless otherwise required by law in the opinion of the
Company’s counsel.  The sections of any such Registration Statement including
information with respect to Investor, Investor’s beneficial ownership of
securities of the Company or Investor’s intended method of disposition of
Registrable Securities must conform to the information provided to the Company
by Investor.

             3.8        Comfort Letter; Legal Opinion.  At the request of
Investor and on the date that Registrable Securities are delivered to an
underwriter for sale in connection with the Registration Statement, the Company
will furnish to Investor and the underwriters (i) a letter, dated such date,
from the Company’s independent certified public accountants, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters;
and (ii) an opinion, dated such date, from counsel representing the Company for
purposes of the Registration Statement, in form and substance as is customarily
given in an underwritten public offering, addressed to the underwriters and
Investor.

             3.9        Due Diligence; Confidentiality.

             (a)         The Company will make available for inspection by
Investor, any underwriter participating in any disposition pursuant to the
Registration Statement, and any attorney, accountant or other agent retained by
Investor or underwriter (collectively, the “Inspectors”), all pertinent
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”), as each Inspector reasonably deems
necessary to enable the Inspector to exercise its due diligence responsibility. 
The Company will cause its officers, directors and employees to supply all
information that any Inspector may reasonably request for purposes of performing
such due diligence.

             (b)        Each Inspector will hold in confidence, and will not
make any disclosure (except to another Inspector) of, any Records or other
information that the Company determines in good faith to be confidential, and of
which determination the Inspectors are so notified, unless (i) the disclosure of
such Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court or government body of competent
jurisdiction, (iii) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement (to the knowledge of the relevant Inspector), (iv) the Records
or other information was developed independently by an Inspector without breach
of this Agreement, (v) the information was known to the Inspector before receipt
of such information from the Company, or (vi) the information was disclosed to
the Inspector by a third party without restriction.  The Company is not required
to disclose any confidential information in the Records to any Inspector unless
and until such Inspector has entered into a confidentiality agreement (in form
and substance satisfactory to the Company) with the Company with respect
thereto, substantially in the form of this Section 3.9.  Investor will, upon
learning that disclosure of Records containing confidential information is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
the Company’s expense, to undertake appropriate action to prevent disclosure of,
or to obtain a protective order for, the Records deemed confidential.  Nothing
herein will be deemed to limit Investor’s ability to sell Registrable Securities
in a manner that is otherwise consistent with applicable laws and regulations.

             (c)         The Company will hold in confidence, and will not make
any disclosure of, information concerning Investor provided to the Company under
this Agreement unless (i) disclosure of such information is necessary to comply
with federal or state securities laws, (ii) the disclosure of such information
is necessary to avoid or correct a misstatement or omission in any Registration
Statement, (iii) the release of such information is ordered pursuant to a
subpoena or other order from a court or governmental body of competent
jurisdiction, (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement (v) the information was disclosed to the Company by a third party
without restriction or (vi) Investor consents to the form and content of any
such disclosure.  If the Company learns that disclosure of such information
concerning Investor is sought in or by a court or governmental body of competent
jurisdiction or through other means, the Company will give prompt notice to
Investor prior to making such disclosure and allow Investor, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

             3.10      Listing.  The Company will (i) cause all of the
Registrable Securities covered by each Registration Statement to be listed on
each national securities exchange on which Common Stock of the Company is then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange, or (ii) to the extent the Common Stock is not
then listed on a national securities exchange, secure the designation and
quotation of all of the Registrable Securities covered by each Registration
Statement on Nasdaq and, without limiting the generality of the foregoing,
arrange for at least two market makers to register with the National Association
of Securities Dealers, Inc. as such with respect to such Registrable Securities.

             3.11      Transfer Agent; Registrar.  The Company will provide a
transfer agent and registrar, which may be a single entity, for the Registrable
Securities not later than the effective date of the Registration Statement.

             3.12      Share Certificates.  The Company will cooperate with
Investor and with the managing underwriter(s), if any, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legends)
representing Registrable Securities to be offered pursuant to a Registration
Statement and will enable such certificates to be in such denominations or
amounts as the case may be, and registered in such names as Investor or the
managing underwriter(s), if any, may reasonably request.

             3.13      Unrestricted Securities.  If, (a) the Purchased Shares
represented by a certificate have been registered under an effective
Registration Statement filed under the Securities Act and sold under such
Registration Statement, (b) Investor provides the Company and it’s transfer
agent with reasonable assurances that such shares can be sold under Rule 144, or
(c) the Purchased Shares represented by a certificate can be sold without
restriction as to the number of securities sold under Rule 144(k), the Company
will permit the transfer of such securities, and will instruct its transfer
agent to issue one or more certificates, free from any restrictive legend, in
such name and in such denominations as specified by Investor.  Notwithstanding
anything herein to the contrary, the Purchased Shares may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement; provided that such pledge will not alter the provisions of this
section with respect to the removal of restrictive legends.

             3.14      Plan of Distribution.  At the request of Investor, the
Company will promptly prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement, and
the prospectus used in connection with the Registration Statement, as may be
necessary in order to change the plan of distribution set forth in such
Registration Statement.

             3.15      Securities Laws Compliance.  The Company will comply with
all applicable laws related to any Registration Statement relating to the sale
of Registrable Securities and to offering and sale of securities and with all
applicable rules and regulations of governmental authorities in connection
therewith (including, without limitation, the Securities Act, the Exchange Act
and the rules and regulations promulgated by the SEC).

             3.16      Further Assurances.  The Company will take all other
reasonable actions as Investor or the underwriters, if any, may reasonably
request to expedite and facilitate disposition by Investor of the Registrable
Securities pursuant to the Registration Statement.

ARTICLE 4
OBLIGATIONS OF INVESTOR

             4.1        Information.  As a condition to the obligations of the
Company to complete any registration pursuant to this Agreement with respect to
the Registrable Securities of Investor, Investor will furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as is
reasonably required by the Company to effect the registration of the Registrable
Securities.  At least 15 business days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify Investor of the information the Company requires from
Investor if Investor elects to have any of its Registrable Securities included
in the Registration Statement.  If, within three business days prior to the
filing date, the Company has not received the requested information from
Investor, then the Company may file the Registration Statement without including
Registrable Securities of Investor.

             4.2        Further Assurances.  Investor will cooperate with the
Company, as reasonably requested by the Company, in connection with the
preparation and filing of any Registration Statement hereunder, unless Investor
has notified the Company in writing of Investor’s election to exclude all of
Investor’s Registrable Securities from the Registration Statement.

             4.3        Suspension of Sales.  Upon receipt of any notice from
the Company of the happening of any event of the kind described in Section 3.6,
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until it receives copies of the supplemented or amended prospectus contemplated
by Section 3.6.  If so directed by the Company, Investor will deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in Investor’s possession (other than a
limited number of file copies) of the prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

ARTICLE 5
EXPENSES OF REGISTRATION

             The Company will bear all reasonable expenses, other than
underwriting discounts and commissions, and transfer taxes, if any, incurred in
connection with registrations, filings or qualifications pursuant to Articles 2
and 3 of this Agreement, including, without limitation, all registration,
listing and qualifications fees, printers and accounting fees, the fees and
disbursements of counsel for the Company, and the reasonable fees and
disbursements of Investor’s legal counsel.

ARTICLE 6
INDEMNIFICATION

             In the event that any Registrable Securities are included in a
Registration Statement under this Agreement:

             6.1        To the extent permitted by law, the Company will
indemnify and hold harmless Investor, any underwriter(as defined in the
Securities Act) for Investor, any directors or officers of Investor or such
underwriter and any person who controls Investor or such underwriter within the
meaning of the Securities Act or the Exchange Act (each, an “Indemnified
Person”) against any losses, claims, damages, expenses or liabilities (joint or
several) (collectively, and together with actions, proceedings or inquiries by
any regulatory or self-regulatory organization, whether commenced or threatened
in respect thereof, “Claims”) to which any of them become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Claims arise out
of or are based upon any of the following statements, omissions or violations in
a Registration Statement (including any exhibits or schedules thereto) filed
pursuant to this Agreement, any amendment or supplement thereof or any
prospectus (preliminary or final) included therein:(a) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any amendment or supplement thereof or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, (b) any untrue
statement or alleged untrue statement of a material fact contained in the
prospectus (as it may be amended or supplemented) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading, or (c) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any other law, including
without limitation any state securities law or any rule or regulation thereunder
(the matters in the foregoing clauses (a) through (c) being, collectively,
“Violations”).  Subject to the restrictions set forth in Section 6.3 with
respect to the number of legal counsel, the Company will reimburse Investor and
each such underwriter or controlling person and each such other Indemnified
Person, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any Claim.  Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 6.1
(i) does not apply to a Claim arising out of or based upon a violation that
occurs in reliance upon and in conformity with information furnished in writing
to the Company by any Indemnified Person expressly for use in connection with
the preparation of the Registration Statement (including any exhibits or
schedules thereto) or any such amendment thereof or supplement thereto, if such
prospectus was timely made available by the Company pursuant to Section 3.3
hereof; and (ii) does not apply to amounts paid in settlement of any Claim if
such settlement is made without the prior written consent of the Company, which
consent will not be unreasonably withheld.  This indemnity obligation will
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Persons and will survive the transfer of the
Registrable Securities by Investor under Article 9 of this Agreement.

             6.2        In connection with any Registration Statement in which
Investor is participating, Investor will indemnify and hold harmless, to the
same extent and in the same manner set forth in Section 6.1 above, the Company,
each of its directors, each of its officers who signs the Registration
Statement, each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act, and any other stockholder selling
securities pursuant to the Registration Statement or any of its directors or
officers or any person who controls such stockholder within the meaning of the
Securities Act or the Exchange Act (each an “Indemnified Person”) against any
Claim to which any of them may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Claim arises out of or is based upon
any Violation, in each case to the extent (and only to the extent) that such
violation occurs in reliance upon and in conformity with written information
furnished to the Company by Investor expressly for use in connection with such
Registration Statement.  Subject to the restrictions set forth in Section 6.3,
Investor will promptly reimburse any legal or other expenses (promptly as such
expenses are incurred and due and payable) reasonably incurred by them in
connection with investigating or defending any such Claim.  However, the
indemnity agreement contained in this Section 6.2 does not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of Investor, which consent will not be unreasonably withheld,
and Investor will not be liable under this Agreement (including this Section 6.2
and Article 7) for the amount of any Claim that exceeds the net proceeds
actually received by Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement.  This indemnity will remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party and will survive the transfer of the Registrable Securities by
Investor under Article 9 of this Agreement.

             6.3        Promptly after receipt by an Indemnified Person under
this Article 6 of notice of the commencement of any action (including any
governmental action), such Indemnified Person will, if a Claim in respect
thereof is to be made against any indemnifying party under this Article 6,
deliver to the indemnifying party a written notice of the commencement thereof. 
The indemnifying party may participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly given
notice, assume control of the defense thereof with counsel mutually satisfactory
to the indemnifying parties and the Indemnified Person.  In that case, the
indemnifying party will diligently pursue such defense.  If, in the reasonable
opinion of counsel retained by the indemnifying party, the representation by
such counsel of the Indemnified Person and the indemnifying party would be
inappropriate due to actual or potential conflicts of interest between the
Indemnified Person and any other party represented by such counsel in such
proceeding or the actual or potential defendants in, or targets of, any such
action including the Indemnified Person, and any such Indemnified Person
reasonably determines that there may be legal defenses available to such
Indemnified Person that are different from or in addition to those available to
the indemnifying party, then the Indemnified Person is entitled to assume such
defense and may retain its own counsel, with the fees and expenses to be paid by
the indemnifying party.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action does not relieve an indemnifying party of any liability to an Indemnified
Person under this Article 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.  The indemnification required
by this Article 6 will be made by periodic payments of the amount thereof during
the course of the investigation or defense, as such expense, loss, damage or
liability is incurred and is due and payable.

ARTICLE 7
CONTRIBUTION

             To the extent that any indemnification provided for herein is
prohibited or limited by law, the indemnifying party will make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Article 6 to the fullest extent permitted by law.  However, (a) no
contribution will be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Article
6, and (b) Investor’s contribution (together with any indemnification or other
obligations under this Agreement) will be limited in amount to the net amount of
proceeds received by Investor from the sale of such Registrable Securities.

ARTICLE 8
EXCHANGE ACT REPORTING

             In order to make available to Investor the benefits of Rule 144 or
any similar rule or regulation of the SEC that may at any time permit Investor
to sell securities of the Company to the public without registration, the
Company will:

             (a)         File with the SEC in a timely manner, and make and keep
available, all reports and other documents required of the Company under the
Securities Act and the Exchange Act so long as the Company remains subject to
such requirements (it being understood that nothing herein limits the Company’s
obligations under Section 5.2 of the Investment Agreement) and the filing and
availability of such reports and other documents is required for the applicable
provisions of Rule 144; and

             (b)        Furnish to Investor, so long as Investor holds
Registrable Securities, promptly upon Investor’s request, (i) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents filed by the Company with the SEC and (iii) such other information as
may be reasonably requested to permit Investor to sell such securities pursuant
to Rule 144 without registration.

ARTICLE 9
ASSIGNMENT OF REGISTRATION RIGHTS

             The rights of Investor hereunder, including the right to have the
Company register Registrable Securities pursuant to this Agreement, will be
automatically assigned by Investor to transferees or assignees of all or any
portion of the Registrable Securities, but only if (a) Investor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment, (b) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being transferred or assigned, (c) after such transferor
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, and (d) at or before the time the Company received the written notice
contemplated by clause (b) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein.

ARTICLE 10
AMENDMENT OF REGISTRATION RIGHTS

             This Agreement may be amended and the obligations hereunder may be
waived (either generally or in a particular instance, and either retroactively
or prospectively) only with the written consent of the Company and Investor. 
Any amendment or waiver effected in accordance with this Article 10 is binding
upon Investor and the Company.

ARTICLE 11
MISCELLANEOUS

             11.1      Conflicting Instructions.  A person or entity is deemed
to be a holder of Registrable Securities whenever such person or entity owns of
record such Registrable Securities.  If the Company receives conflicting
instructions, notices or elections from two or more persons or entities with
respect to the same Registrable Securities, the Company will act upon the basis
of instructions, notice or election received from the registered owner of such
Registrable Securities.

             11.2      Notices.  Any notices required or permitted to be given
under the terms of this Agreement will be given as set forth in the Investment
Agreement.

             11.3      Waiver.  Failure of any party to exercise any right or
remedy under this Agreement or otherwise, or delay by a party in exercising such
right or remedy, does not operate as a waiver thereof.

             11.4      Governing Law.  The formation, legality, validity,
enforceability and interpretation of this Agreement shall be governed by the
laws of the State of Minnesota, without giving effect to the principles of
conflict of laws; provided, however, that nothing in Minnesota procedural law
shall be deemed to alter or affect the applicability of the Federal Arbitration
Act as governing arbitration of disputes as provided in Section 11.14 and,
provided further, that no Minnesota laws or rules of arbitration shall be
applicable.  Subject to Section 11.14 hereof, if arbitration is sought by
Investor, such arbitration shall be in Multnomah County, Oregon; and, if sought
by AVI, such arbitration shall be in Hennepin County, Minnesota; and in each
such case, the parties hereto hereby submit to the exclusive jurisdiction of the
United States federal and state courts located in such county with respect to
any dispute arising under this Agreement, the agreements entered into in
connection herewith or the transactions contemplated hereby or thereby, and
irrevocably consent to the exclusive jurisdiction and venue of such courts and
waive any objections they may have at any time to such exclusive jurisdiction
and venue.

             11.5      Severability.  If any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision will be deemed modified in order to conform with such statute or rule
of law.  Any provision hereof that may prove invalid or unenforceable under any
law will not affect the validity or enforceability of any other provision
hereof.

             11.6      Entire Agreement.  This Agreement and the Investment
Agreement (including all schedules and exhibits hereto and thereto) constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein, with
respect to the subject matter hereof and thereof.  This Agreement supersedes all
prior agreements and understandings among the parties hereto with respect to the
subject matter hereof.

             11.7      Successors and Assigns.  Subject to the requirements of
Article 9 hereof, this Agreement inures to the benefit of and is binding upon
the successors and assigns of each of the parties hereto.  Notwithstanding
anything to the contrary herein, including, without limitation, Article 9,
Investor’s rights hereunder are assignable to and exercisable by a bona fide
pledge of the Registrable Securities in connection with an Investor’s margin or
brokerage accounts.

             11.8      Use of Pronouns.  All pronouns refer to the masculine,
feminine or neuter, singular or plural, as the context may require.

             11.9      Headings.  The headings of this Agreement are for
convenience of reference only, are not part of this Agreement and do not affect
its interpretation.

             11.10    Counterparts.  This Agreement may be executed in two or
more counterparts, each of which is deemed an original but all of which
constitute one and the same agreement.  This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission, and
facsimile signatures are binding on the parties hereto.

             11.11    Further Assurances.  Each party will do and perform, or
cause to be done and performed, all such further acts and things, and will
execute and deliver all other agreements, certificates, instruments and
documents, as another party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

             11.12    Consents.  All consents and other determinations to be
made by Investor pursuant to this Agreement will be made by Investor.

             11.13    No Strict Construction.  The language used in this
Agreement is deemed to be the language chosen by the parties to express their
mutual intent, and no rules of strict construction will be applied against any
party.

             11.14    Arbitration.  Any dispute arising out of or relating to
this Agreement, including the formation, interpretation or alleged breach
hereof, shall be settled in accordance with Exhibit E to the Investment
Agreement.  The results of such arbitration proceedings shall be binding upon
the parties hereto, and judgment may be entered upon the arbitration award in
any court having jurisdiction thereof.  Notwithstanding the foregoing, either
party may seek interim injunctive relief from any court of competent
jurisdiction.

 

             IN WITNESS WHEREOF, Investor and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first above
written.

  AVI BIOPHARMA, INC.           By: /s/ Denis Burger    

--------------------------------------------------------------------------------

  Its:           CEO    

--------------------------------------------------------------------------------

          MEDTRONIC ASSET MANAGEMENT, INC.           By: /s/ Michael D. Ellwein
   

--------------------------------------------------------------------------------

  Its:                 VP    

--------------------------------------------------------------------------------

 